Citation Nr: 0126688	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post right knee arthroscopy with scrape 
and debridement of plica and chondromalacia.

2.  Entitlement to an initial compensable evaluation for 
plantar fasciitis status post right posterior tibial tendon 
rupture repair.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1995.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from April 1996 and June 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  In July 1999 
the Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The issue of entitlement to a compensable initial evaluation 
for status post left knee arthroscopy was initially included 
in the veteran's appeal.  However, pursuant to the July 1999 
remand, a March 2000 rating decision proposed to sever 
service connection for this disability due to clear and 
unmistakable error and a subsequent June 2000 rating decision 
did so.  The veteran was advised of his rights regarding the 
proposed severance and subsequent action; he did not appeal 
either determination.  Therefore, the issue is no longer 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right knee disability has been manifested 
primarily by subjective complaints of weakness, fatigability 
and a lack of endurance with intermittent locking with 
objective evidence of some muscle atrophy; there is no 
objective evidence of limited or painful motion or of joint 
instability.

3.  The veteran's right foot plantar fasciitis has been 
manifested primarily by subjective complaints of pain and 
objective evidence of moderate limitation of dorsiflexion and 
moderate tenderness to palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post right knee arthroscopy with scrape 
and debridement of plica and chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5259 (2001).

2.  The criteria for an initial 10 percent evaluation for 
right foot plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 
5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected disabilities.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his initial claim in December 1995, the 
RO provided the veteran with VA compensation examinations in 
November 1996 and December 1999, to assess the severity of 
his service-connected disabilities.  In a May 1996 letter, 
the RO notified the veteran that his claims had been denied 
and informed him of the evidence considered in reaching the 
decision.  The veteran was provided the relevant laws and 
regulations in a statement of the case issued in October 1996 
and in later issued supplemental statements of the case dated 
in June 1997 and March 2000.  Furthermore, in correspondence 
dated in March 1996 and August 1999, the RO requested 
specific evidence from the veteran and offered him the 
opportunity to submit other evidence.  Finally, the claims 
were remanded in July 1999 for further development and the 
veteran was provided a copy of the remand.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claims.  Since 
the veteran has not indicated that there is any further 
relevant evidence available, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claims.  (See Dela Cruz v. Principi, 
No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).  


Factual Background

Service medical records reveal that the veteran had 
complaints of bilateral foot and right knee pain in service.  
He complained of right knee pain in November 1993 and was 
placed on profile to rest his leg.  In July 1994, the 
diagnosis was right patellar femoral syndrome.  He underwent 
right knee arthroscopic surgery in October 1994.  He began to 
complain of bilateral foot pain in December 1994 and X-ray 
studies showed mild pes planus deformity more pronounced on 
the left and slight hallux valgus bilaterally.  In January 
1995 he was initially diagnosed with plantar fasciitis of the 
right foot and the examiner opined that it was probably 
compensatory after the right knee surgery.  He continued to 
complain and be treated for plantar fasciitis in the right 
foot throughout June 1995.

VA treatment records, dating from November 1995 to October 
1996, show that the veteran was seen primarily for complaints 
of bilateral foot pain.  A November 1995 progress note 
reflects that his gait was normal except he winced at times 
when his foot hurt.  A December 1995 podiatry treatment 
record notes his complaints of bilateral heel pain and 
assessments of plantar fasciitis, more significant in the 
right foot and pes planus.  He received steroid injections in 
his heels.  In February 1996, he was provided orthotics for 
treatment of his plantar fasciitis and as a result, had no 
foot complaints when wearing them in April 1996.  He was 
again seen in July 1996 with complaints of right heel pain 
and occasional slight discomfort in the right first 
metacarpophalangeal joint during extended ambulation.  
Examination revealed bilateral pes planus and pain on 
palpation of the right foot medial calcaneus.  Muscle 
strength was 5/5.  Bilateral moderately semireducible 
adequate hallux abducto valgus (HAV) deformity was noted with 
nonpainful range of motion.  The assessment was plantar 
fasciitis, pes planus, and possible right medial calcaneal 
nerve inflammation secondary to pronation syndrome.  In 
October 1996, the veteran underwent debridement and repair of 
his posterior tibial tendon.

During his November 1996 VA orthopedic examination, the 
veteran gave a history of undergoing right knee arthroscopic 
surgery twice in service.  He further gave a history of 
plantar fasciitis of the right foot and subsequent 
debridement of the posterior tibial tendon in October 1996.  
He was observed to walk with a slight limp on the right leg.  
Examination revealed a nontender medial scar over his right 
ankle with mild pes planus.  Right ankle plantar flexion was 
to 34 degrees and dorsiflexion to 20 degrees (equal to that 
of his left ankle).  There was some vastus medialis muscle 
atrophy in his right knee with a very positive patella test, 
but no effusion.  There was normal right knee range of motion 
and the ligamentous structures were normal with negative 
medial and lateral McMurray tests.  The diagnoses were right 
patella chondromalacia and plantar fasciitis.  The examiner 
opined that it was inevitable that the veteran's right knee 
condition would progress to arthritic changes.  

A June 1998 VA neurological examination for an unrelated 
disability notes that the veteran's gait was somewhat awkward 
because of problems with his feet and past foot surgeries.  
He was able to tandem walk and to walk on his heels, but not 
on his toes.

VA treatment records, dating from January 1997 to October 
1999, show the veteran's ongoing treatment for bilateral foot 
complaints, most frequently diagnosed as plantar fasciitis 
and pes planus.  An August 1998 podiatry note indicates an 
assessment of underlying neuritis of the infracalcaneal nerve 
secondary to biomechanical irritation secondary to pes planus 
and overlapping plantar fasciitis.  

In April 1999, he underwent a right tarsal tunnel release at 
a VA medical center.  Postoperatively, in June and September 
1999, he reported experiencing only minor discomfort with his 
pain 75 percent resolved.  He was not using orthotics at that 
time.  

During his December 1999 VA orthopedic examination, the 
veteran complained of constant daytime pain in his right 
foot, localized to the heel and arch areas.  He also 
complained of weakness in his right foot muscles and a 
sensation of his whole foot feeling stiff with right foot 
swelling at the end of the day.  He described his foot as 
feeling "warm" but as not being red.  The veteran worked 
full time as a postal office clerk and was on his feet most 
of the day.  He developed increasing foot pain approximately 
two hours after beginning work every day.  He wore high top 
shoes and orthotics to work.  Although he described his pain 
as being worse at the end of the day, he did not specifically 
report any associated additional loss of range of motion. He 
also complained of right knee weakness, fatigability and a 
lack of endurance, but denied any pain.  He reported 
sensations of stiffness, popping and intermittent locking in 
the joint after sitting for any prolonged period of time.  
The veteran exercised on a stationary bike three times a week 
to alleviate foot pain.

Examination revealed that the right knee had a full range of 
motion from zero to 130 degrees and right ankle dorsiflexion 
to 10 degrees with pain at the end range.  Right ankle 
plantar flexion was to 40 degrees, inversion and eversion to 
30 degrees each, with no evidence of pain.  There was 
moderate tenderness on palpation of the plantar fascia of the 
right foot with no pain on palpation of the metatarsal bones.  
There was only mild pain on palpation of the medial and 
lateral malleolus, respectively.  He had significant 
bilateral pes planus and ambulated with a slight limp with 
diminished weight-bearing through the right lower extremity.  
He could walk on his heels but refused to stand on his toes 
secondary to complaints of pain.  The veteran had full 
strength in his knee extensors and flexors.  Foot intrinsic 
strength was 4/5 for invertors and evertors.  Dorsiflexors 
and plantar flexors were also 4/5 in muscle strength.  There 
were no sensory deficits and bilateral knee and ankle jerks 
were 2+.  Right knee patellar grind and McMurray tests were 
negative, as was right ankle anterior drawer sign.  The right 
knee ligamentous structures were intact.  The examiner did 
not appreciate any evidence of weakened movement, excessive 
fatigability, incoordination, or particular pain on use.  
Reference was made to January 1997 X-ray studies of the feet 
that indicated minimal osteoporosis and very minimal 
degenerative changes with a tiny right foot plantar spur.  
Diagnoses were right knee pain and swelling and chronic right 
foot pain with loss of range of motion in the right ankle.  
The examiner further opined that the only relationship 
between the veteran's right tarsal tunnel syndrome and his 
right plantar fasciitis was that they both caused foot pain.

VA X-ray studies of the veteran's feet and right knee, 
conducted in March 2000, revealed a grossly normal right knee 
and bilateral flat feet.  The weight-bearing foot X-ray 
studies were otherwise unremarkable.

Analysis

The veteran's claims for higher evaluations for postoperative 
right knee disability and plantar fasciitis are original 
claims that were placed on appellate status by a notice of 
disagreement expressing disagreement with initial rating 
awards.  In regard to these claims, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for the disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Right Knee

The veteran's right knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
Diagnostic Code 5259, a 10 percent evaluation is warranted 
for symptomatic removal of semilunar cartilage.  This is the 
maximum evaluation provided under that Diagnostic Code.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee; Diagnostic 
Code 5260, limitation of flexion of the leg; Diagnostic Code 
5261, limitation of extension; and Code 5262, impairment of 
the tibia and fibula.  However, the medical evidence, 
including X-ray examinations, does not show tibial or fibular 
impairment, joint instability or subluxation.  Nor has any 
limitation of extension been demonstrated.  Although there 
was evidence of slight limitation of motion at the December 
1999 VA examination, it was not to a degree that would 
warrant a 0 percent under Diagnostic Code 5260.  Accordingly, 
the Board finds that these Diagnostic Codes are not more 
appropriate to evaluate the veteran's right knee.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  In VAOPGCPREC 9-98 
(1998), it was determined that limitation of motion was a 
relevant consideration under Diagnostic Code 5259 and the 
provisions of §§ 4.40 and 4.45 must be considered.  

Although the veteran subjectively complained of right knee 
weakness, fatigability and lack of endurance, as well as 
stiffness and intermittent popping and locking, the pathology 
and objective observations of his behavior during the 
November 1996 and December 1999 examinations does not show 
functional impairment.  The Board acknowledges the veteran's 
subjective complaints of right knee weakness, fatigability 
and lack of endurance and the objective evidence of some 
vastus medialis muscle atrophy in November 1996.  However, on 
objective examination, he was able to achieve a full range of 
motion without pain in November 1996 and minimal limitation 
of motion in December 1999 without pain or other reported 
functional impairment.  While the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While he subjectively complained of 
discomfort in the extremes of movement, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent.  38 U.S.C.A. § 1155, 5107; 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5259.

Pursuant to VAOPGCPREC 9-98 (1998) a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under § 4.59.  However, in this case, the veteran does 
not have X-ray evidence of arthritis at this time or evidence 
of painful motion.  Thus a separate evaluation based on 
limitation of motion is not warranted.

Right Foot Plantar Fasciitis

The veteran's right foot plantar fasciitis is currently 
analogously rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which warrants a noncompensable (0 percent) rating for 
flatfoot that is mild, with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating is warranted for 
moderate flatfoot, with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
20 percent rating is warranted for unilateral pes planus that 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Pronounced unilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
foot, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances warrants a 30 percent 
evaluation.

Residuals of foot injuries, which are moderate in degree, are 
rated 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A 20 percent rating is 
assigned when the residuals or the injuries are moderately 
severe, and a 30 percent rating is provided when the 
residuals of the foot injuries are severe.  Where there is 
actual loss of use of the foot, a 40 percent evaluation is 
assigned.

There are other compensable disability ratings for foot 
injuries and disabilities under the Schedule; however, the 
Board finds that the veteran's right foot disability is most 
appropriately evaluated under Diagnostic Code 5284, as there 
is no objective evidence of moderate right foot pes planus, 
(Code 5276), claw foot (Code 5278), metatarsalgia (Code 
5279), severe or postoperative hallux valgus (Code 5280), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a (2000).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Reviewing the record and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 10 percent rating for right foot plantar fasciitis 
under the provisions of Diagnostic Code 5284.  His symptoms 
primarily consist of moderate limitation of dorsiflexion with 
some muscle weakness and moderate tenderness on palpation of 
the plantar fascia.  Further there is evidence that he is 
unable to walk on his toes due to pain and that he has an 
antalgic gait, that is due, at least to some degree, to his 
service-connected right foot plantar fasciitis.  Therefore, 
considering the whole disability picture, the Board finds 
that the criteria for a 10 percent rating most accurately 
reflects the veteran's level of impairment.  38 C.F.R. § 4.7.

Although the December 1999 VA examination report indicates 
moderate limitation of dorsiflexion, and moderate tenderness 
on palpation, the earlier November 1996 examination indicated 
no limitation of dorsiflexion and VA treatment records show 
that the veteran's right plantar fasciitis intermittently 
improved, allowing him to wear shoes without orthotics.  The 
Board is persuaded that the evidence of record reveals only 
moderate foot impairment as a result of his right foot 
plantar fasciitis and not more.  The evidence of record does 
not show that his disability is moderately severe or severe 
which is necessary for a higher evaluation.  The Board finds 
that a preponderance of the evidence is against the veteran's 
claim for an increased rating for right foot plantar 
fasciitis.  Therefore, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria provided for a 20 percent rating.  38 C.F.R. § 4.7.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  In 
this circumstance, while the veteran subjectively complains 
of foot pain, and there are objective observations of his 
antalgic gait and wincing when walking; there is further 
evidence that the veteran works full-time in a position that 
requires him to remain on his feet most of the time and 
treatment records indicate intermittent relief of his 
symptoms.  Moreover, the December 1999 VA examiner noted that 
the veteran did not attribute any additional loss of motion 
to his right foot pain.  The objective evidence shows that 
the veteran's right foot disability was never more than 
moderately disabling during the period from which service 
connection was granted.  Therefore, taken as a whole, the 
evidence of record does not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

The Board notes that, although the veteran has appealed 
initial decisions for his right knee and right foot 
disabilities, the current disability ratings are effective to 
the date he submitted his claims. The evidence of record does 
not indicate that the current disability levels are less 
severe than any other period during the veteran's appeal.  As 
there appears to be no basis for considering staged ratings 
in this case, a remand to the RO for that purpose would serve 
no purpose and only delay consideration of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App 119 (1999).

Likewise, the Board finds that the disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's right knee and foot disabilities have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they have resulted in marked 
interference with his employment.  


ORDER

An initial evaluation in excess of 10 percent for status post 
right knee arthroscopy with scrape and debridement of plica 
and chondromalacia is denied.

An initial 10 percent evaluation for right foot plantar 
fasciitis is granted, subject to the criteria governing the 
payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

